Citation Nr: 9901967	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service connected Posttraumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a September 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the development of this appeal, the issue of an 
increased rating for PTSD was also developed for appellate 
consideration.  By rating decision in July 1996, the RO 
granted a 100 percent rating and the Board need not consider 
the matter further.  


REMAND

The veteran has claimed service connection for hypertension 
as secondary to his service connected PTSD.  Review of the 
evidence of record shows that there have been conflicting 
medical opinions regarding whether or not a relationship 
exists.  A report of VA outpatient treatment, dated in March 
1993, includes a comment by the examiner that the veterans 
blood pressure elevation had been quite variable and may be 
related to underling anxiety resulting from PTSD.  An October 
1993 report of a VA examination shows a diagnosis of 
essential hypertension, etiology not determined.  That 
examiner commented that the veteran had had elevated blood 
pressure for many years and that while PTSD might, on 
occasion, cause elevation of blood pressure during periods of 
increased anxiety, other factors in the veterans case, 
including non-service-connected polycythemia vera, were also 
known to be associated with hypertension.  A statement, dated 
in February 1994, was received from William D. Kenner, M.D., 
who rendered an opinion that the veterans hypertension was 
aggravated by his service-connected disability from PTSD.  At 
a hearing on appeal, in January 1995, the veteran submitted a 
significant amount of medical literature that tended to show 
that there was a relationship between anxiety and 
hypertension.  

An examination was conducted by VA in October 1996.  At that 
time the examiner rendered a diagnosis in three parts: (1) 
Essential hypertension, (2) Hypertension is a common medical 
problem at this veterans age, independent of psychiatric 
disease, and (3) The patient has polycythemia vera which may 
increased blood pressure and there is also evidence of 
atherosclerotic disease which may also elevate blood 
pressure.  The examiner went on to state that anxiety can 
also increase blood pressure, but considering this patient's 
other risk factors there may be etiologies for his 
hypertension other than anxiety.  After rendering this 
opinion; however, the examiner concluded that it is at least 
as likely as not that anxiety related to the PTSD is 
contributing to his elevated blood pressure.  Another VA 
examination was conducted in April 1997.  At that time, the 
examiner stated that the veteran had Essential hypertension 
which has nothing to do with his psychiatric illness and is 
not worse because of his psychiatric illness.  After a 
second examination, performed by the same examiner in October 
1997, an opinion was rendered that the veteran had 
hypertension, which is due to arteriosclerosis and old age 
and is not due to his service-connected condition.  

Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  

When aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Clearly, there is a wide diversity of medical opinion in this 
case.  While examiners have not indicated that the 
hypertension was caused by the PTSD, several have rendered 
opinions that it could have been aggravated thereby.  On the 
other hand, the most recent VA examiner rendered a strong 
opinion that no relationship existed, by aggravation or 
otherwise.  The veterans representative has noted that three 
physicians find that a relationship between hypertension and 
PTSD exists while only one physician found otherwise.  
However, the Board finds that the most recent examination of 
record is against the veterans claim and that the examining 
physician specifically stated that all of the previous 
opinions and medical records had been reviewed.  Under these 
circumstances, the Board finds that further development is 
warranted.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran to 
undergo a complete cardiovascular examination, 
by a physician who has not previously examined 
the veteran, to ascertain the etiology of the 
veterans hypertension.  The examiner should be 
requested to render an opinion as to whether the 
veterans PTSD could have caused, or aggravated, 
the veterans hypertension.  The claims folder 
must be made available to, and reviewed by the 
examiner prior to the examination.  The 
specialist should provide complete rationale for 
all conclusions reached.  

2.  Following completion of the above actions, 
the RO must review the claims folder and ensure 
that all of the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination report 
does not include fully detailed descriptions of 
pathology and all test reports, special studies 
or adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

This is to put the veteran on notice, and in keeping with 
the VAs duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1996) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
